Citation Nr: 0947890	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to a higher initial disability rating for a 
cervical spine disability that 10 percent disabling for the 
period from December 14, 1993 to August 16, 2001, and 60 
percent for the period from August 16, 2001.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU), prior to August 16, 2001.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from October 1, 1993 to 
December 13, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1994, and March 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The June 1994 rating decision granted service connection for 
a cervical spine disability and assigned an initial 10 
percent disability rating, effective December 14, 1993, and 
denied service connection for a left elbow disability 
(cubital tunnel syndrome).  In the March 2004 rating 
decision, the RO assigned a higher disability rating for the 
Veteran's cervical spine disability of 60 percent for the 
initial rating period beginning August 16, 2001, and awarded 
a TDIU rating effective from August 16, 2001.  

A September 2008 rating decision also purported to adjudicate 
the question of clear and unmistakable error in the June 1994 
rating decision on the issues of initial rating for cervical 
spine disability and denial of service connection for a left 
elbow disability; however, because these issues were appealed 
from the June 1994 rating decision, and there was no final 
rating decision, a July 2009 Board decision properly 
dismissed these purported issues of clear and unmistakable 
error.

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating earlier than August 
16, 2001 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran fell on his left elbow during service in 
October 1993, and his left elbow disability (residuals of a 
chipped medial epicondyle) first manifested during active 
service.  

2.  For the initial rating period from December 14, 1993 to 
August 15, 2001, the Veteran's cervical spine disability was 
manifested by moderate limitation of motion of the cervical 
spine, and no more than moderate recurring attacks of 
intervertebral disc syndrome.  

3.  For the initial rating period since August 16, 2001, the 
Veteran's cervical spine disability has been manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with medial neuropathy with 
characteristic pain and demonstrable muscle spasm, and 
sensory deficits with little intermittent relief.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a left elbow disability 
of residuals of a chipped medial epicondyle have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).

2.  For the initial rating period prior to August 16, 2001, 
the criteria for an initial disability rating of 20 percent, 
but no more, for a cervical spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5290, 5293 (2001).

3.  For the initial rating period from August 16, 2001, the 
criteria for an initial disability rating in excess of 60 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & 2002); 38 C.F.R §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5290, 5293 (2001 and 2003); 38 C.F.R. §§ 4.71a, DCs 
5237, 5243 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claim for service connection for a left 
elbow disability, the Board finds that, given the favorable 
disposition of the claim, a discussion regarding VA's duties 
to notify and assist the Veteran with respect to this claim 
is not necessary.

The Veteran's appeal for an initial rating for his cervical 
spine disability arises from his disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that 
VA satisfied its duties to notify the Veteran with respect to 
this claim.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records, VA treatment 
records, and private treatment records, and afforded him 
examinations with respect to his claims in April 1994, 
February 1997, September 2002, and July 2003.  The Veteran 
has not indicated that he has received any other treatment 
for his cervical spine disability aside from that which is of 
record already.  The Board thus concludes that there are no 
additional treatment records outstanding.  

There is additionally no evidence indicating that there has 
been a material change in the service-connected cervical 
spine disability since the Veteran was last examined.  
38 C.F.R. § 3.327(a) (2009).  In addition, the Veteran is 
currently in receipt of the highest possible rating (60 
percent) for a cervical spine disability.  The reports of 
examination are thorough and supported by the treatment 
records.  The examination reports in this case are thus an 
adequate basis upon which to base a decision.  For these 
reasons, the Board finds these actions have satisfied VA's 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection for Left Elbow Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

38 U.S.C. § 1154(a) (West 2002) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  In 
addition, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Veteran contends that his left elbow disability had its 
clinical onset during his active service and that he is, 
therefore, entitled to service connection.  On examination in 
October 1993, prior to entry into service, the Veteran 
reported a history of a left elbow fracture at the age of 11 
years.  He stated that his arm had been casted and that the 
fracture had healed without any residual problems.  

Physical examination revealed no abnormalities of the left 
elbow.  The assessment was "healed, no problem."  Because 
the Veteran's entrance examination in this case did not find 
evidence of a left elbow disorder, and no other material 
evidence indicates that the Veteran had a pre-existing left 
elbow disability, the Veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  Although emergency medical 
records dated prior to service in July 1984 show that the 
Veteran sustained a fracture of the left distal ulna, there 
is no evidence showing that, following the removal of his 
cast, he sustained any residual disability related to the 
left elbow injury.  While the Veteran reported later in 
service that he had experienced intermittent tingling in his 
hand after his left elbow fracture, his statements regarding 
symptomatology are insufficient to demonstrate that a left 
elbow disability pre-existed his entry into service and to 
thereby rebut the presumption of soundness.  Therefore, the 
Veteran is presumed to have been in sound physical condition 
upon entry into service.

Having established that the Veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the Veteran developed a left elbow 
disability during active service.  The Veteran's service 
treatment records reflect that he reported to sick call with 
complaints of left elbow pain in October 1993.  He stated 
that he had fallen on his left elbow and left hand four days 
earlier and that since his fall he had experienced numbness 
in his left hand.  Physical examination revealed no 
ecchymosis or swelling, although there was tenderness over 
the left medial epicondyle.  Motor and sensory examination 
was intact.  The left hand was nontender to palpation.  X-ray 
examination revealed a small chip off the medial epicondyle.

Three days later in October 1993, the Veteran underwent 
Medical Board examination in conjunction with a neck injury 
sustained in the same fall in which he injured his left 
elbow.  The examining physician recommended that he be 
discharged for service due to failure to meet enlistment 
standards.  Approximately one and one-half months later, in 
December 1993, the Veteran was discharged from service.

The evidence of record shows that the Veteran fell on his 
left elbow during service in October 1993, and sustained a 
left elbow disability (residuals of a chipped medial 
epicondyle) first manifested during active service.  Because 
the findings of chipped medial epicondyle were established in 
service, such chronic disorder of the left elbow was shown in 
service, and continuity of symptoms after discharge is not 
required to support the claim.  38 C.F.R. § 3.303(b).  

Nevertheless, the record also reflects that the Veteran 
continued to complain of left elbow pain on VA examination 
that was conducted a few months after service in April 1994.  
Records dated thereafter, in addition to numerous written 
statements the Veteran submitted on behalf of his claim, show 
continued complaints of left elbow pain.  Veteran is 
competent to report chronic symptoms of left elbow disorder 
in service and a continuity of symptomatology after service 
since the in-service injury in October 1993 during which he 
chipped his left medial epicondyle in service.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As the Veteran's current left elbow disability has been 
determined to be related to an injury sustained in service, 
the Board finds that service connection for a left elbow 
disability is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence, consistent with 
the treatment the Veteran received during service, and 
continuity of the disability since service.  Thus, the Board 
finds that it is at least as likely as not that the Veteran's 
left elbow disability was incurred in service.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that service connection for a left 
elbow disability is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

To the extent that the Veteran's left elbow disability is 
currently manifested by any neurological impairment, the 
Board notes generally that, because the Veteran is already 
service-connected for the neurological manifestations of a 
cervical spine disability affecting the left upper extremity, 
he would not be entitled to a separate disability rating for 
any neurologic impairment attributable to the left elbow 
specifically.  A separate rating for neurological symptoms in 
this instance would amount to pyramiding.  See 38 C.F.R. § 
4.14 (2009) (both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

Initial Rating of Cervical Spine Disability

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  

In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased or initial rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The criteria for rating disabilities of the spine have twice 
been revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  VA's Office of General Counsel has interpreted that 
the amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate a 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria in the 
statement of the case and supplemental statements of the 
case.  The Board's following decision results in no prejudice 
to the Veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has evaluated the Veteran's cervical spine 
disability under multiple diagnostic codes to determine if 
there is any basis for a higher initial disability rating for 
any period.  

The Veteran's cervical spine disability was initially rated 
as 10 percent disabling for the period from December 14, 1993 
to August 15, 2001, and as 60 percent disabling for the 
period from August 16, 2001.  Both ratings were assigned 
under the diagnostic criteria in effect prior to the first 
amendments of the regulatory criteria in September 2002.  As 
noted above, the amended criteria in this case do not apply 
prior August 16, 2001, as the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  

The amended rating criteria are applicable from September 23, 
2002, and September 26, 2003.  However, the Veteran in this 
case has been in receipt of a 60 percent rating since August 
16, 2001.  As explained below, because both the old rating 
criteria and the rating criteria as amended do not in this 
case provide for a rating in excess of 60 percent for the 
cervical spine, the Veteran is not entitled to a disability 
rating in excess of 60 percent for the period since August 
16, 2001.

Under the revised diagnostic criteria, the Veteran's cervical 
spine disability is rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  Other applicable diagnostic 
codes include DCs 5242 and 5243, which pertain to 
degenerative arthritis of the spine and intervertebral disc 
syndrome, respectively.  38 C.F.R. § 4.71a, DC 5242, 5243.  
These diagnostic codes are also rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for a 
higher initial rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the Veteran is already in receipt of a rating in 
excess of 20 percent under a diagnostic code that takes 
limitation of motion into consideration, and thus neither DC 
5003 nor 5242 may serve as a basis for a higher initial 
disability rating in this case.  38 C.F.R. § 4.71a, DC 5003, 
5242.

Additionally, the General Rating Formula for Diseases and 
Injuries of the Spine provides for a maximum rating of 30 
percent in the absence of ankylosis, and of 40 percent with 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  As noted above, however, the 
Veteran is already in receipt of a 60 percent disability 
rating.  Accordingly, the General Rating Formula for Diseases 
and Injuries of the Spine may not serve as a basis for an 
increased rating.

Neither may the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provide for a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides for a 
maximum rating of 60 percent.  As the Veteran is already in 
receipt of a 60 percent rating for his cervical spine 
disability, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes may not serve as a 
basis for a higher initial disability rating.

Finally, the Veteran is not entitled to a rating in excess of 
60 percent when the orthopedic and neurologic manifestations 
of his cervical spine disability are rated separately.  The 
Veteran has not been diagnosed with ankylosis of the cervical 
spine.  As noted immediately above, the maximum rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, in the absence of ankylosis, is 30 percent.

Next, the Veteran has been diagnosed with neurological 
manifestations affecting the left upper extremity only.  
There is no paralysis of the left upper extremity, and the 
Veteran is right handed.  Even assuming arguendo that the 
Veteran's neurological manifestations are severe, the maximum 
available rating for the neurological manifestations would be 
40 percent.  See 38 C.F.R. § 4.124a, DCs 8514, 8515 
(pertaining to impairment of the radial and median nerves) 
(2009).

Taken together, a 30 percent rating for the orthopedic 
manifestations of the Veteran's cervical spine disability, 
and a 40 percent rating for the neurological manifestations 
of the Veteran's cervical spine disability results in a 
disability rating of 60 percent.  38 C.F.R. § 4.25 (2009).  
Even if the Veteran's neurological manifestations were 
manifested by paralysis, the combined rating would still be 
no more than 60 percent:  two 40 percent ratings combine to 
be 60 percent.  Id.  Accordingly, the Board finds that the 
Veteran is not entitled to a rating higher than 60 percent 
under any of the diagnostic criteria in effect since August 
16, 2001.

Under the old diagnostic criteria in effect prior to August 
16, 2001, the neurological manifestations were rated together 
with the orthopedic manifestations; no separate ratings for 
neurological manifestations were permissible.  Those criteria 
provided for a maximum rating of 60 percent in the absence of 
ankylosis or fracture of the vertebrae.  See 38 C.F.R. 
§ 4.71a, DCs 5285-5295 (2001).  Because the Veteran in this 
case has not been diagnosed with ankylosis or a fracture of 
the vertebrae of the cervical spine, he is not entitled to a 
rating in excess of 60 percent under the old diagnostic 
criteria for the rating period since August 16, 2001.

The remaining question before the Board then is whether the 
Veteran is entitled to an initial rating higher than 10 
percent for the initial rating period prior to August 16, 
2001.  Under the rating criteria in effect prior to August 
16, 2001, a 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5290 (2001).

Intervertebral disc syndrome warranted a 20 percent rating 
when it was moderate, with recurrent attacks.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2001).  Since this rating code contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

It has neither been contended nor shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), or ankylosis of the 
cervical spine (DC 5287).  38 C.F.R. § 4.72, DCs 5285, 5286, 
5287 (2001).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case.

The Veteran underwent VA examination of the cervical spine in 
April 1994.  At the time of the examination, he complained of 
neck stiffness and numbness and tingling in the left arm and 
hand.  Physical examination revealed tenderness about the 
left sternocleidomastoid muscle with motion.  He had full 
flexion to within 1 cm of his chest.  Extension, lateral 
bending, and rotation were 50 percent of full.

Clinical records dated from April 1994 to February 1997 show 
that the Veteran periodically complained of neck pain.  
Although records dated in February 1996 show that motion of 
the cervical spine was painful, the records dated throughout 
this period otherwise do not detail the ranges of motion of 
the Veteran's spine, or whether it was in any way restricted.

On VA examination in February 1997, the Veteran complained of 
pain in the entire cervical spine, with particular emphasis 
on the left, that occurred with most activities, and 
especially with lifting.  He stated that the pain radiated to 
his left upper extremity.  Range of motion testing revealed 
flexion to 45 degrees, extension to 50 degrees, lateral 
bending to 40 degrees, bilaterally, and rotation to 70 
degrees, bilaterally.

Clinical records dated from February 1997 to November 2000 
again show periodic complaints of neck pain.  These records, 
however, do not demonstrate that the range of motion of the 
Veteran's cervical spine was recorded at any time.

The Veteran underwent clinical evaluation of his neck in 
November 2000.  He at that time stated that his neck pain had 
worsened since the original in-service injury, and that his 
pain was generally worse with forward bending, backward 
bending, sudden movements, and with upper extremity 
activities.  He described the pain as intermittent in nature 
and localized to the left trapezius muscle with some 
radiation into the upper cervical spine.  The pain was better 
with rest.  He stated that in the morning he had increased 
stiffness and pain.  

Physical examination in November 2000 revealed a slight 
forward head posture, as well as slightly forward shoulders.  
The cervical active range of motion was within normal limits 
for forward bending with some slight pulling on the left 
posterior cervical musculature.  Backward bending was within 
normal limits with some increased pain on the left posterior 
cervical musculature.  Rotation to the right was within 
normal limits.  Rotation to the left was restricted by 50 
percent with increased pain.  Side bending to the right was 
also restricted by 50 percent with increased pain on the left 
posterior cervical area.  Side bending to the left was within 
normal limits.  Bilateral upper extremities demonstrated 
normal active range of motion with increased pain to the left 
upper trapezius muscle at the end of flexion and abduction.  

Clinical records dated from November 2000 to August 15, 2001 
show continued complaints of neck pain.  In February 2001, he 
had flexion to 45 degrees, normal extension, bilateral 
rotation to 45 degrees, and lateral bending to 40 degrees, 
bilaterally, with pain.  In April 2001, he had flexion 
decreased by 10 degrees, extension to 45 degrees, with pain, 
right lateral bending to 20 degrees, with pain, left lateral 
bending to 30 degrees, and bilateral rotation that was within 
normal limits.  Records dated throughout this period 
otherwise do not demonstrate the precise ranges of motion of 
the cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.  Although this designation of normal range of motion was 
included as part of the revised rating criteria, it is used 
here for guidance purposes.

On each of the occasions on which the range of motion of the 
Veteran's cervical spine was evaluated, the Veteran had 
moderate to full forward flexion of the cervical spine, 
moderate to full extension of the cervical spine, moderately 
full lateral bending of the cervical spine, and severely 
restricted to moderate rotation of the cervical spine.  The 
Veteran's range of motion does not appear to have 
significantly worsened over time.  As the Veteran's ranges of 
motion with respect to forward flexion, extension, and 
lateral bending of the cervical spine were moderate to full, 
the Board finds overall that the restriction in the range of 
motion of his neck has been no more than moderate for this 
period.  The moderate restriction in the range of motion of 
his neck, however, would entitle the Veteran to a higher 
rating of 20 percent for the initial rating period prior to 
August 16, 2001.  

The Board also finds that a disability rating in excess of 20 
percent is not warranted for the initial rating period prior 
to August 16, 2001.  As the range of motion of his neck prior 
to August 16, 2001 was at no time shown to consistently be in 
the severely limited range, he is not entitled to a higher 
rating than 20 percent under Diagnostic Code 5290.  38 C.F.R. 
§ 4.71a (2001).  Throughout the period prior to August 16, 
2001, the Veteran complained of pain and fatigue in his neck 
with activities including walking or sitting at a computer 
for prolonged periods, or engaging in activities involving 
bending or the use of his upper extremities.  However, even 
considering the additional effects of pain on motion testing, 
there is no probative evidence that the neck is severely 
limited in motion.  Thus, a rating in excess of 20 percent in 
not warranted on this basis either for this period.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
rating higher than 20 percent, the evidence for consideration 
includes VA examination reports and clinical records dated 
from April 1994 to August 2001.  The evidence reflects that 
the Veteran consistently complained of pain radiating from 
his neck into his left upper extremity.  On VA examination in 
April 1994, the Veteran complained of neck pain that radiated 
into his left arm and hand.  Motor strength examination 
revealed 5/5 strength in both upper extremities.  He had 
normal sensation with the exception of decreased sensation of 
the left radial sensory nerve distribution.  Reflexes were 
2+.  The left upper extremity showed no Tinel at the wrist or 
elbow.  Phalen and carpal tunnel compression tests were 
negative.  There were symptoms of paresthesias of the left 
hand with hyperflexion of the left elbow as well as palpation 
of the ulnar nerve in the cubital tunnel.

Records dated in February 1995 show that the Veteran 
complained of tingling in his left hand and left arm pain 
since his in-service neck injury.  EMG in March 1995, 
however, was negative for evidence of cervical radiculopathy, 
neuropathy, or carpal tunnel disease.  Records dated in 
November 1996 show that the Veteran again complained of 
tingling in his left arm and hand.

On VA examination in February 1997, the Veteran complained of 
neck pain that radiated into both shoulders, but mostly the 
left.  Physical examination revealed a slight degree of spasm 
in the paracervical muscles on the left, with 5/5 muscle 
strength.

Records dated in June 1998 show that the Veteran had a 
history of muscle spasm in his neck.  Records dated in April 
1999 show that the Veteran complained of neck spasms that he 
had been having "for years."  He was referred to physical 
therapy.  In December 2000 and in February 2001, the Veteran 
complained of neck pain that radiated into his left shoulder 
area, and numbness and tingling in his left hand.  Motor 
examination in February 2001 revealed 5/5 muscle strength.  
There was evidence of muscle spasm.  Reflexes were 2+, and 
were symmetrical, bilaterally.  In April 2001, the Veteran 
was observed to have neck muscle spasm that he reported had 
been present for the past two to three weeks.  Motor 
examination revealed 4+/5 strength.

While the evidence reflects that the Veteran complained of 
radiating pain on numerous occasions, the findings in the 
medical records, dating from April 1994 to August 14, 2001, 
do not support a conclusion that the Veteran had neurological 
symptoms that more nearly approximated severe recurrent 
attacks of intervertebral disc syndrome with intermittent 
relief.  Motor examination was 4+/5 or better, and reflexes 
were 2+ and symmetrical, bilaterally, at all times.  These 
manifestations are consistent with no more than moderate, 
recurring attacks of intervertebral disc syndrome.  The 
Veteran is thus not entitled to a rating higher than 20 
percent for his neck disability under the old schedular 
criteria of DC 5293 for the initial rating period prior to 
August 16, 2001.  In sum, the Board finds that the criteria 
for an initial disability rating greater than 20 percent for 
the Veteran's cervical spine disability, for the initial 
rating period prior to August 16, 2001, are not met.  

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected 
cervical spine disability manifests with pain and limitation 
of motion, with associated neurological symptoms of sensory 
deficit.  The functional symptoms of pain and weakness are 
contemplated in ratings based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45.  As discussed in the preceding section, 
these symptoms are contemplated by the rating criteria.  
Hence, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).
	
As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds the weight of the credible evidence 
demonstrates that the Veteran's cervical spine disability has 
warranted a 20 percent rating but no more for the period 
prior to August 16, 2001, and no more than 60 percent for the 
initial rating period since August 16, 2001.  The benefit-of-
the-doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a left elbow disability is granted.

An initial disability rating of 20 percent, but no more, for 
the period from December 14, 1993 to August 15, 2001, is 
granted.  


REMAND

TDIU Prior to August 16, 2001

TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

In this case, the Veteran has been in receipt of a TDIU 
rating since August 16, 2001.  In this case, the evidence of 
record reflects some evidence of unemployability as early as 
the April 1994 VA examination, at which the Veteran alleged 
that his service-connected cervical spine disability 
prevented him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this decision, the Board has granted a higher initial 
disability rating of 20 percent for the service-connected 
cervical spine disability for the initial rating period prior 
to August 16, 2001.  By this decision, service connection has 
been granted for a left elbow disability, which rating and 
impairment, if any, will need to be considered in assessing 
whether a TDIU is warranted for the period prior to August 
16, 2001.  

Because the Veteran explicitly contends that he is also 
entitled to a TDIU rating for the period prior to August 16, 
2001, and the evidence of record reflects some evidence of 
unemployability at the April 1994 VA examination, the Board 
finds that a remand is warranted to address the claim of 
entitlement to a TDIU rating for the period prior to August 
16, 2001.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where 
there is evidence of unemployability raised by the record 
during a rating appeal period, the TDIU is an element of an 
initial rating or increased rating).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Additional development is needed prior to further disposition 
of the claim of entitlement to a TDIU rating for the period 
prior to August 16, 2001.  The Veteran has been in receipt of 
a TDIU rating since August 16, 2001.  He asserts that he is 
entitled to a TDIU rating prior to that date.

In this case, the Veteran has been in receipt of a 20 percent 
disability rating for his cervical spine disability for the 
period from December 14, 1993 to August 15, 2001, and in 
receipt of a 60 percent disability rating for a cervical 
spine disability since August 16, 2001.  By this decision, 
service connection has been granted for a left elbow 
disability, which rating and impairment, if any, will need to 
be considered in assessing whether a TDIU is warranted for 
the period prior to August 16, 2001.  As the Veteran did not 
have a single disability rated at 60 percent prior to August 
16, 2001, or otherwise meet the schedular requirements for a 
TDIU rating, the question before the Board is whether the 
Veteran's service-connected disabilities prohibited him from 
sustaining gainful employment prior to August 16, 2001, such 
that a TDIU rating may be assigned.  

In this regard, the Board finds that the record requires 
clarification.  Clinical evidence dated since the April 1994 
VA examination shows that the Veteran has not worked since 
his discharge from service, allegedly as a result of his 
cervical spine disability.  While the Veteran on rare 
occasion attempted to work, he always discontinued his 
employment after a brief time as a result of neck pain.  The 
record, however, also reflects that the Veteran has several 
nonservice-connected disabilities that may have impaired his 
ability to work.

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment prior to August 16, 2001.  In light of this, and 
because it appears that the Veteran has not worked since his 
discharge from service, the prudent and thorough course of 
action is to afford the Veteran an examination on remand, to 
ascertain the impact of his service-connected disabilities on 
his unemployability.  

Next, the record reflects that the Veteran applied for VA 
Vocational Rehabilitation benefits.  The Veteran's Vocational 
Rehabilitation folder has not been associated with the claims 
file.  As the records associated with his claim for 
vocational rehabilitation benefits may include evidence 
pertinent to the TDIU claim, such records should be obtained.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the issue of entitlement to TDIU prior to August 
16, 2001 is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the records related to the 
Veteran's application for vocational 
rehabilitation benefits and associate 
any vocational rehabilitation folder 
with the claims folder.  All efforts to 
obtain VA records should be fully 
documented, and a negative response 
must be provided if the records are not 
available.

2.  Schedule the Veteran for a VA 
social and industrial survey for the 
purpose of ascertaining the cumulative 
impact of the Veteran's service-
connected disabilities on his ability 
to obtain and maintain substantially 
gainful employment for the period from 
April 1994 to August 16, 2001.  
	A) The VA examiner is requested to 
evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities (cervical spine and left 
elbow disabilities) jointly on the 
Veteran's employability.  
	B) The VA examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
rendered him unable to secure or follow 
a substantially gainful occupation from 
April 1994 to August 16, 2001.  
	C) If it is the examiner's opinion 
that the Veteran's service-connected 
disabilities did not cumulatively 
render him unemployable for the period 
from April 1994 to August 16, 2001, the 
examiner should suggest the type or 
types of employment in which the 
Veteran would have been capable of 
engaging with his service-connected 
disabilities (cervical spine and left 
elbow disabilities) for that period, 
given his skill set and educational 
background.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating prior to August 16, 2001.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination, as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


